Case 8:19-bk-11804-TA   Doc 29 Filed 06/18/19 Entered 06/18/19 10:52:23   Desc
                         Main Document     Page 1 of 4
Case 8:19-bk-11804-TA   Doc 29 Filed 06/18/19 Entered 06/18/19 10:52:23   Desc
                         Main Document     Page 2 of 4
Case 8:19-bk-11804-TA   Doc 29 Filed 06/18/19 Entered 06/18/19 10:52:23   Desc
                         Main Document     Page 3 of 4
Case 8:19-bk-11804-TA   Doc 29 Filed 06/18/19 Entered 06/18/19 10:52:23   Desc
                         Main Document     Page 4 of 4
